Exhibit 10.3

 

Irvine Sensors Corporation

2003 Stock Incentive Plan

 

Article 1

 

General Provisions

 

1.1. Purpose of the Plan. This Plan is intended to promote the interests of the
Corporation by providing eligible persons, who are employed by or serving the
Corporation or any Parent or Subsidiary, with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to continue in such employ or service.

 

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

 

1.2. Structure of the Plan.

 

A. The Plan shall be divided into three separate equity incentive programs:

 

(i) the Discretionary Option Grant Program under which eligible persons may, at
the discretion of the Plan Administrator, be granted options to purchase shares
of Common Stock;

 

(ii) the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock directly,
either through the immediate purchase of such shares or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary); and

 

(iii) the Automatic Option Grant Program under which eligible non-Employee Board
members shall automatically receive option grants at designated intervals over
their period of continued Board service.

 

B. The provisions of Articles 1 and 5 shall apply to all equity programs under
the Plan and shall govern the interests of all persons under the Plan.

 

1.3. Administration of the Plan.

 

A. Administration of the Automatic Option Grant Program shall be self-executing
in accordance with the terms of that program so that no Plan Administrator shall
exercise any discretionary functions with respect to any option grants or stock
issuances made under that program.

 

B. The Primary Committee and the Board shall have concurrent authority to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to Section



--------------------------------------------------------------------------------

16 Insiders. (Options that are granted to Section 16 Insiders by the entire
Board will not be exempt from the million dollar compensation deduction
limitation of Code Section 162(m).) Administration of the Discretionary Option
Grant and Stock Issuance Programs with respect to all other persons eligible to
participate in those programs may, at the Board’s discretion, be vested in the
Primary Committee or a Secondary Committee, or the Board may retain the power to
administer those programs with respect to all such persons. However, any
discretionary option grants or stock issuances for members of the Primary
Committee should be authorized by a disinterested majority of the Board.

 

C. The Plan Administrator shall have the absolute discretion either to grant
options in accordance with the Discretionary Option Grant Program or to effect
stock issuances in accordance with the Stock Issuance Program.

 

D. Each Plan Administrator shall have the authority (subject to the provisions
of the Plan) to determine:

 

(i) with respect to the option grants made pursuant to the Discretionary Option
Grant Program, which eligible persons are to receive such grants, the time or
times when those grants are to be made, the number of shares to be covered by
each such grant, the status of the granted option as either an Incentive Option
or a Non-Statutory Option, the time or times when each option is to become
exercisable, the exercise price, the vesting schedule (if any) applicable to the
shares subject to the option and the maximum term for which the option is to
remain outstanding; and

 

(ii) with respect to stock issuances pursuant to the Stock Issuance Program,
which eligible persons are to receive such issuances, the time or times when the
issuances are to be made, the number of shares to be issued to each Participant,
the vesting schedule (if any) applicable to the issued shares and the
consideration for such shares.

 

E. Each Plan Administrator shall have the authority (subject to the provisions
of the Plan) to establish such rules and procedures as it may deem appropriate
for proper administration of the Discretionary Option Grant and Stock Issuance
Programs and to make such determinations under, and issue such interpretations
of, the provisions of those programs and any outstanding options or stock issued
under the Plan as it may deem necessary or advisable. Decisions of the Plan
Administrator under the Plan shall be binding on all parties who have an
interest in the Discretionary Option Grant and Stock Issuance Programs under its
jurisdiction or any option granted or stock issued under the Plan.

 

F. Members of the Primary Committee or any Secondary Committee shall serve for
such period of time as the Board may determine and may be removed by the Board
at any time. The Board may also at any time terminate the functions of the
Primary Committee or any Secondary Committee and reassume all powers and
authority previously delegated to such committee.



--------------------------------------------------------------------------------

 

G. To the maximum extent permitted by law, the Corporation shall indemnify each
member of the Board who acts as the Plan Administrator, as well as any other
Employee of the Corporation with duties under the Plan, against expenses and
liabilities (including any amount paid in settlement) reasonably incurred by the
individual in connection with any claims against the individual by reason of the
performance of the individual’s duties under the Plan, unless the losses are due
to the individual’s gross negligence or lack of good faith. The Corporation will
have the right to select counsel and to control the prosecution or defense of
the suit. In the event that more than one person who is entitled to
indemnification is subject to the same claim, all such persons shall be
represented by a single counsel, unless such counsel advises the Corporation in
writing that he or she cannot represent all such persons under applicable rules
of professional responsibility. The Corporation will not be required to
indemnify any person for any amount incurred through any settlement unless the
Corporation consents in writing to the settlement.

 

1.4. Eligibility.

 

A. The persons eligible to participate in the Discretionary Option Grant and
Stock Issuance Programs are as follows:

 

(i) Employees,

 

(ii) members of the Board and the members of the board of directors of any
Parent or Subsidiary, and

 

(iii) independent contractors who provide services to the Corporation (or any
Parent or Subsidiary).

 

B. Only certain non-Employee Board members shall be eligible to participate in
the Automatic Option Grant Program. Individuals who are serving as non-Employee
Board members at the close of business on the Plan Effective Date who have not
previously been in the employ of the Corporation (or any Parent or Subsidiary)
shall be eligible to receive an option grant under the Automatic Option Grant
Program on the Plan Effective Date. Individuals who first become non-Employee
Board members after the Plan Effective Date who have not previously been in the
employ of the Corporation (or any Parent or Subsidiary) shall be eligible to
receive an initial option grant under the Automatic Option Grant Program at the
time he or she first becomes a non-Employee Board member. In addition, a
non-Employee Board member shall be eligible to receive an annual option grant
under the Automatic Option Grant Program; provided such individual has been
serving on the Board for at least six months prior to the date of grant.

 

1.5. Stock Subject to the Plan.

 

A. The shares of Common Stock issuable under the Plan shall be shares of
authorized but unissued or reacquired shares of Common Stock, including shares
repurchased by the Corporation on the open market. The maximum number of shares
of Common Stock that



--------------------------------------------------------------------------------

may be issued and outstanding or subject to options outstanding under the Plan
shall not exceed 1,500,000 shares.

 

B. No one person participating in the Plan may receive options and direct stock
issuances pursuant to the Plan for more than 250,000 shares of Common Stock in
the aggregate per calendar year.

 

C. Shares of Common Stock subject to outstanding options shall be available for
subsequent issuance under the Plan to the extent (i) the options expire or
terminate for any reason prior to their being exercised in full or (ii) the
options are cancelled in accordance with the cancellation-regrant provisions of
the Discretionary Option Grant Program. Unvested shares issued under the Plan
and subsequently (a) cancelled or (b) repurchased by the Corporation, at a price
per share not greater than the option exercise or direct issue price paid per
share, pursuant to the Corporation’s repurchase rights under the Plan shall be
added back to the number of shares of Common Stock reserved for issuance under
the Plan and shall accordingly be available for reissuance through one or more
subsequent option grants or direct stock issuances under the Plan. However,
should the exercise price of an option granted pursuant to the Plan be paid with
shares of Common Stock or should shares of Common Stock otherwise issuable
pursuant to the Plan be withheld by the Corporation in satisfaction of the
withholding taxes incurred in connection with the exercise of an option or the
vesting of a stock issuance made pursuant to the Plan, then the number of shares
of Common Stock available for issuance pursuant to the Plan shall be reduced by
the gross number of shares for which the option is exercised or which vest under
the stock issuance, and not by the net number of shares of Common Stock issued
to the holder of such option or stock issuance.

 

D. Should any change be made to the Common Stock by reason of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to (i) the maximum number and/or class of securities
issuable pursuant to the Plan, (ii) the maximum number and/or class of
securities for which any one person may be granted options and direct stock
issuances pursuant to the Plan per calendar year, (iii) the number and/or class
of securities for which grants are subsequently to be made pursuant to the
Automatic Option Grant Program to new and continuing non-Employee Board members,
and (iv) the number and/or class of securities and the exercise price per share
in effect under each outstanding option granted pursuant to the Plan. Such
adjustments to the outstanding options are to be effected in a manner that shall
preclude the enlargement or dilution of benefits under such options. The
adjustments determined by the Plan Administrator shall be final. In no event
shall any such adjustments be made in connection with the conversion of one or
more outstanding shares of the Corporation’s preferred stock or warrants into
shares of Common Stock without the Corporation’s receipt of consideration.



--------------------------------------------------------------------------------

 

Article 2

 

Discretionary Option Grant Program

 

2.1. Exercise Price.

 

A. The exercise price per share shall be fixed by the Plan Administrator.

 

B. The exercise price shall become immediately due upon exercise of the option
and shall, subject to the provisions of Section 5.1 and the documents evidencing
the option, be payable in one or more of the forms specified below:

 

(i) cash or check made payable to the Corporation,

 

(ii) with shares of Common Stock held for the requisite period, if any,
necessary to avoid a charge to the Corporation’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date, or

 

(iii) to the extent the option is exercised for vested shares and this procedure
is not prohibited by law, through a special sale and remittance procedure
pursuant to which Optionee shall concurrently provide irrevocable instructions
to (1) a brokerage firm approved by the Corporation to effect the immediate sale
of the purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares plus all applicable income and
employment taxes required to be withheld by the Corporation by reason of such
exercise and (2) the Corporation to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale.

 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 

2.2. Exercise and Term of Options. Each option shall be exercisable at such time
or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten years measured
from the date that the option is granted.

 

2.3. Effect of Termination of Service.

 

A. The following provisions shall govern the exercise of any options granted to
Optionee pursuant to the Discretionary Option Grant Program that are outstanding
at the time Optionee’s Service ceases:

 

(i) Immediately upon Optionee’s cessation of Service, each option shall
terminate with respect to the unvested shares subject to such option.



--------------------------------------------------------------------------------

 

(ii) Should Optionee’s Service be terminated for Misconduct or should Optionee
otherwise engage in Misconduct, then each option shall terminate immediately
with respect to all shares subject to such option.

 

(iii) Should Optionee’s Service terminate for reasons other than Misconduct,
then each option shall remain exercisable during such period of time after
Optionee’s Service ceases as shall be determined by the Plan Administrator and
set forth in the documents evidencing the option, but no option shall be
exercisable after its Expiration Date. During the applicable post-Service
exercise period, the option may not be exercised in the aggregate for more than
the number of vested shares for which the option is exercisable on the date
Optionee’s Service ceases. Upon the expiration of the applicable exercise period
or (if earlier) upon the Expiration Date, each option shall terminate with
respect to any vested shares subject to the option.

 

B. Understanding that there may be adverse tax and accounting consequences to
doing so, the Plan Administrator shall have complete discretion, exercisable
either at the time an option is granted or at any time while Optionee remains in
Service, to:

 

(i) extend the period of time for which the option is to remain exercisable
following Optionee’s cessation of Service, but in no event beyond the Expiration
Date, and/or

 

(ii) permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of Optionee’s cessation
of Service but also with respect to one or more additional installments in which
Optionee would have vested had Optionee continued in Service.

 

2.4. Unvested Shares. The Plan Administrator shall have the discretion to grant
options that are exercisable for unvested shares of Common Stock. Should
Optionee’s Service cease while the shares issued upon the early exercise of
Optionee’s option are still unvested, the Corporation shall have the right to
repurchase any or all of those unvested shares at a price per share equal to the
lower of (i) the exercise price paid per share or (ii) the Fair Market Value per
share at the time Optionee’s Service ceases. Once the Corporation exercises its
repurchase right, Optionee shall have no further stockholder rights with respect
to those shares. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.
Any repurchases must be made in compliance with the relevant provisions of
Delaware law.

 

2.5. Limited Transferability of Options. An Incentive Option shall be
exercisable only by Optionee during his or her lifetime and shall not be
assignable or transferable other than by will or by the laws of inheritance
following Optionee’s death. A Non-Statutory Option may be assigned in whole or
in part during Optionee’s lifetime to one or more of Optionee’s family members
(as such term is defined in the instructions to Form S-8), or to Optionee’s
former



--------------------------------------------------------------------------------

spouse through a gift or domestic relations order. The terms applicable to the
assigned portion shall be the same as those in effect for the option immediately
prior to such assignment and shall be set forth in such documents issued to the
assignee as the Plan Administrator may deem appropriate.

 

2.6. Incentive Options. The terms specified below shall be applicable to all
Incentive Options. Except as modified by the provisions of this Section 2.7, all
the provisions of Articles 1, 2 and 5 shall be applicable to Incentive Options.
Options that are specifically designated as Non-Statutory Options are not
subject to the terms of this Section 2.7.

 

A. Eligibility. Incentive Options may only be granted to Employees.

 

B. Exercise Price. If an Incentive Option is granted to a 10% Stockholder, the
exercise price per share shall not be less than 110% of the Fair Market Value
per share of Common Stock on the date the option is granted and, if an Incentive
Option is granted to an Optionee who is not a 10% Stockholder, the exercise
price per share shall not be less than 100% of the Fair Market Value per share
of Common Stock on the date the option is granted.

 

C. Dollar Limitation. The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee pursuant to the Plan (or any other option
plan of the Corporation or any Parent or Subsidiary) may for the first time
become exercisable as Incentive Options during any one calendar year shall not
exceed $100,000. To the extent that an Optionee’s options exceed that limit,
they will be treated as Non-Statutory Options (but all of the other provisions
of the option shall remain applicable), with the first options that were awarded
to Optionee to be treated as Incentive Options.

 

D. Term. If any Employee to whom an Incentive Option is granted is a 10%
Stockholder, then the Expiration Date shall not be more than five years from the
date the option is granted.

 

2.7. Change in Control/Proxy Contest.

 

A. In the event a Change in Control occurs, the shares of Common Stock at the
time subject to each outstanding option granted pursuant to this Discretionary
Option Grant Program shall automatically vest in full so that each such option
shall, immediately prior to the effective date of the Change in Control, become
exercisable for all of the shares of Common Stock at the time subject to such
option. However, the shares subject to an outstanding option shall not become
vested on an accelerated basis if and to the extent: (i) the option is to be
assumed or substituted with a new option by the successor corporation (or parent
thereof) in accordance with Section 424(a) of the Code, (ii) the option is to be
replaced with a cash incentive program of any successor corporation (or parent
thereof) which preserves the spread existing at the time of the Change in
Control on any unvested shares and provides for subsequent payout of that spread
no later than the time Optionee would vest in those shares subject to the
option, (iii) the option is to be continued in full force and effect pursuant to
the terms of the Change in Control



--------------------------------------------------------------------------------

transaction, or (iv) the acceleration of the vesting of such option is subject
to other limitations imposed by the Plan Administrator.

 

B. All outstanding repurchase rights under the Discretionary Option Grant
Program shall terminate automatically, and the shares of Common Stock subject to
those terminated rights shall immediately vest in full, immediately prior to the
consummation of a Change in Control, except to the extent: (i) those repurchase
rights are to be assigned to the successor corporation (or parent thereof) or
are otherwise to continue in full force and effect pursuant to the terms of the
Change in Control transaction, (ii) any property (including cash payments)
issued with respect to any unvested shares of Common Stock is to be held in
escrow and released no later than as provided by the vesting schedule in effect
for the unvested shares or (iii) such accelerated vesting is precluded by other
limitations imposed by the Plan Administrator.

 

C. Immediately following the consummation of the Change in Control, all
outstanding options granted pursuant to the Discretionary Option Grant Program
shall terminate, except to the extent assumed or substituted by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction.

 

D. Each option granted pursuant to the Discretionary Option Grant Program that
is assumed, substituted or otherwise continued in effect in connection with a
Change in Control shall be appropriately adjusted, immediately after such Change
in Control, to apply to the number and class of securities which would have been
issuable to Optionee in consummation of such Change in Control had the option
been exercised immediately prior to such Change in Control. Appropriate
adjustments to reflect such Change in Control shall also be made to (i) the
exercise price payable per share under each outstanding option, provided the
aggregate exercise price payable for such securities shall remain the same, (ii)
the maximum number and/or class of securities available for issuance over the
remaining term of the Plan, and (iii) the maximum number and/or class of
securities for which any one person may be granted options and direct stock
issuances pursuant to the Plan per calendar year. To the extent the holders of
Common Stock receive cash consideration in whole or part for their Common Stock
in consummation of the Change in Control, the successor corporation may, in
connection with the assumption of the outstanding options granted pursuant to
the Discretionary Option Grant Program, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such Change in Control transaction.

 

E. Among its discretionary powers, the Plan Administrator shall have the ability
to structure an option (either at the time the option is granted or at any time
while the option remains outstanding) so that some or all of the shares subject
to that option shall automatically become vested (and the option shall become
exercisable for such shares) upon (i) the occurrence of a Change in Control,
(ii) the consummation of a Proxy Contest, (iii) the occurrence of any other
specified event and/or (iv) the Involuntary Termination of Optionee’s Service
within a designated period of time following a specified event. In addition, the
Plan



--------------------------------------------------------------------------------

Administrator may provide that one or more of the Corporation’s repurchase
rights with respect to some or all of the unvested shares held by Optionee upon
(a) the occurrence of a Change in Control, (b) the consummation of a Proxy
Contest, (c) upon the occurrence of any other specified event and/or (d) the
Involuntary Termination of Optionee’s Service within a designated period of time
following a specified event shall immediately terminate and all of the shares
shall become vested.

 

F. The portion of any Incentive Option accelerated in connection with a Change
in Control or Proxy Contest shall remain exercisable as an Incentive Option only
to the extent the $100,000 limitation set forth in Section 2.6(C) is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option.



--------------------------------------------------------------------------------

 

Article 3

 

Stock Issuance Program

 

3.1. Purchase Price.

 

A. The purchase price per share shall be fixed by the Plan Administrator.

 

B. Shares of Common Stock may be issued pursuant to the Stock Issuance Program
for any of the following items of consideration which the Plan Administrator may
deem appropriate in each individual instance:

 

(i) cash or check made payable to the Corporation,

 

(ii) past services rendered to the Corporation (or any Parent or Subsidiary), or

 

(iii) a promissory note to the extent permitted by Section 5.1.

 

3.2. Vesting Provisions.

 

A. Shares of Common Stock issued pursuant to the Stock Issuance Program may, in
the discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over Participant’s period of
Service or upon attainment of specified performance objectives. Shares of Common
Stock may also be issued pursuant to the Stock Issuance Program pursuant to
awards that entitle the recipients to receive those shares upon the attainment
of designated performance goals or the satisfaction of specified Service
requirements.

 

B. Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which Participant may have the
right to receive with respect to Participant’s unvested shares of Common Stock
by reason of any stock dividend, stock split, reverse stock split,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration shall be issued subject to (i) the same vesting
requirements applicable to Participant’s unvested shares of Common Stock and
shall be treated as if they had been acquired on the same date as such shares
and (ii) such escrow arrangements as the Plan Administrator shall deem
appropriate.

 

C. Should Participant cease to remain in Service while one or more shares of
Common Stock issued pursuant to the Stock Issuance Program are unvested or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then the Corporation shall have the right
to repurchase those shares at a price per share equal to the lower of (i) the
purchase price paid per share or (ii) the Fair Market Value



--------------------------------------------------------------------------------

per share on the date Participant’s Service ceases. The terms upon which such
repurchase right shall be exercisable shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.
Any repurchases must be done in compliance with applicable state corporate law.

 

D. The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock (or other assets
attributable thereto) that would otherwise occur upon the cessation of
Participant’s Service or the non-attainment of the performance objectives
applicable to those shares. Such waiver may be effected at any time and shall
result in the immediate vesting of Participant’s interest in the shares of
Common Stock to which the waiver applies.

 

E. Outstanding share right awards granted pursuant to the Stock Issuance Program
shall automatically terminate, and no shares of Common Stock shall actually be
issued in satisfaction of those awards, if the performance goals or Service
requirements established for such awards are not attained or satisfied. The Plan
Administrator, however, shall have the discretionary authority to issue shares
of Common Stock under one or more outstanding share right awards as to which the
designated performance goals or Service requirements have not been attained or
satisfied.

 

3.3. Stockholder Rights. Subject to the terms of the Stock Issuance Agreement,
Participant shall have full stockholder rights with respect to any shares of
Common Stock issued to Participant pursuant to the Stock Issuance Program,
whether or not Participant’s interest in those shares is vested. Accordingly,
Participant shall have the right to vote such shares and to receive any regular
cash dividends paid on such shares. Cash dividends constitute taxable
compensation to Participant and are deductible by the Corporation (unless
Participant has made an election under Section 83(b) of the Code).

 

3.4. Change in Control/Proxy Contest.

 

A. Upon the occurrence of a Change in Control, all outstanding repurchase rights
under the Stock Issuance Program shall terminate automatically, and the shares
of Common Stock subject to those terminated rights shall immediately vest in
full except to the extent: (i) those repurchase rights are assigned to the
successor corporation (or parent thereof) or are otherwise continue in full
force and effect pursuant to the terms of the transaction, (ii) the property
(including cash payments) issued with respect to the unvested shares is held in
escrow and released no later than as provided by the vesting schedule in effect
for the unvested shares of Common Stock issued to Optionee pursuant to the terms
of the Change in Control transaction, or (iii) such accelerated vesting is
precluded by limitations imposed by the Plan Administrator.

 

B. The Plan Administrator shall have the discretionary authority, exercisable
either at the time the unvested shares are issued or at any time while the
Corporation’s repurchase rights are outstanding, to provide that those rights
shall automatically terminate in whole or in part on an accelerated basis, and
some or all of the shares of Common Stock subject to those terminated rights
shall immediately vest, upon the occurrence of a Change in Control, a



--------------------------------------------------------------------------------

Proxy Contest or another event, or in the event Participant’s Service is
Involuntary Terminated within a designated period of time following a specified
event.



--------------------------------------------------------------------------------

 

Article 4

 

Automatic Option Grant Program

 

4.1. Grant Dates. Option grants shall be made on the dates specified below:

 

A. Each individual who is serving as a non-Employee Board member at the close of
business on the Plan Effective Date shall be automatically granted at the close
of business on the Plan Effective Date a Non-Statutory Option to purchase 25,000
shares of Common Stock (an “Inception Grant”) if such individual has never been
employed by the Corporation.

 

B. Each individual who is first elected or appointed as a non-Employee Board
member at any time after the Plan Effective Date shall automatically be granted,
on the date of such initial election or appointment, a Non-Statutory Option to
purchase 25,000 shares of Common Stock (an “Initial Grant”) if such individual
has never been employed by the Corporation.

 

C. On the date of each Annual Stockholders’ Meeting (beginning with the 2004
Annual Stockholders’ Meeting), each individual who is to continue to serve as a
non-Employee Board member shall automatically be granted a Non-Statutory Option
to purchase 10,000 shares of Common Stock (an “Annual Grant”), if such
individual has served as a non-Employee Board member for at least six months.
There shall be no limit on the number of such annual option grants any one
non-Employee Board member may receive over his or her period of Board service,
and non-Employee Board members who have previously been employees of the
Corporation (or any Parent or Subsidiary) or who have otherwise received one or
more option grants from the Corporation shall be eligible to receive one or more
such annual option grants over their period of continued Board service.

 

4.2. Exercise Price. The exercise price per share shall be equal to 100% of the
Fair Market Value per share of Common Stock on the date the option is granted
under the Automatic Option Grant Program.

 

4.3. Option Term. Each option granted under the Automatic Option Grant Program
shall have a term of ten years measured from the date the option is granted.

 

4.4. Exercise and Vesting of Options. Each option granted under the Automatic
Option Grant Program shall be immediately exercisable for any or all of the
shares subject to the option. However, any unvested shares purchased under the
option shall be subject to repurchase by the Corporation, at a price per share
equal to the lower of (i) the exercise price paid per share or (ii) the Fair
Market Value per share at the time Optionee’s Board service ceases. The shares
subject to each Initial Grant and Inception Grant shall vest, and the
Corporation’s repurchase right shall lapse, in a series of two successive equal
annual installments upon Optionee’s



--------------------------------------------------------------------------------

completion of each year of service as a Board member over the two-year period
measured from the date the option is granted. The shares subject to each Annual
Grant shall vest in one installment upon Optionee’s completion of the one-year
period of service measured from the date the option was granted.

 

4.5. Termination of Board Service. The following provisions shall govern the
exercise of any options granted to Optionee pursuant to the Automatic Option
Grant Program that are outstanding at the time Optionee ceases to serve as a
Board member:

 

A. Should Optionee’s service as a Board member cease for any reason other than
death or Permanent Disability while one or more options granted pursuant to this
Automatic Option Grant Program are outstanding, then each such option shall
remain exercisable, for any or all of the vested shares for which the option is
exercisable at the time of such cessation of Board service, until the earlier of
(i) the Expiration Date or (ii) the expiration of the one-year period measured
from the date Optionee’s Board service ceases.

 

B. Should Optionee’s service as a Board member cease by reason of death or
Permanent Disability, then the unvested shares subject to any outstanding option
granted pursuant to this Automatic Option Grant Program shall immediately vest
in full and each such option shall remain exercisable for all the shares of
Common Stock at the time subject to that option, and the option may be exercised
for any or all of those shares until the earlier of (i) the Expiration Date or
(ii) the expiration of the one-year period measured from the date Optionee’s
Board service ceases.

 

C. Each option granted pursuant to this Automatic Option Grant Program that is
outstanding at the time of Optionee’s cessation of Board service shall
immediately terminate and cease to remain outstanding with respect to any and
all unvested shares of Common Stock for which the option is not otherwise at
that time exercisable. Upon the expiration of the post-termination exercise
period or (if earlier) upon the Expiration Date, the option shall terminate with
respect to any vested shares for which the option has not been exercised.

 

4.6. Change in Control/Proxy Contest.

 

A. In the event a Change in Control occurs while Optionee remains a Board
member, the shares of Common Stock at the time subject to each outstanding
option that was granted pursuant to this Automatic Option Grant Program shall
automatically vest in full so that each such option shall, immediately prior to
the consummation of the Change in Control, become exercisable for all the shares
subject to the option at that time as fully vested shares of Common Stock and
may be exercised for any or all of those vested shares. Upon the consummation of
the Change in Control, each automatic option grant shall terminate, except to
the extent assumed or substituted by the successor corporation (or parent
thereof) or otherwise continued in effect pursuant to the terms of the Change in
Control transaction.



--------------------------------------------------------------------------------

 

B. In the event a Proxy Contest occurs while Optionee remains a Board member,
the shares of Common Stock at the time subject to each outstanding option
granted pursuant to this Automatic Option Grant Program shall automatically vest
in full so that each such option shall, immediately prior to the consummation of
the Proxy Contest, become exercisable for all the shares subject to the option
as fully vested shares of Common Stock. Such option shall remain exercisable
until the earliest to occur of (i) the Expiration Date or (ii) the expiration of
the three-year period measured from the date Optionee’s Board service ceases.

 

C. All outstanding repurchase rights under this Automatic Option Grant Program
shall automatically terminate, and the shares of Common Stock subject to those
terminated rights shall vest in full, immediately prior to the consummation of a
Change in Control or a Proxy Contest that occurs while Optionee remains a Board
member.

 

D. Each option granted pursuant to this Automatic Option Grant Program that is
assumed, substituted or otherwise continued in effect in connection with a
Change in Control shall be appropriately adjusted, immediately after such Change
in Control, to apply to the number and class of securities which would have been
issuable to Optionee in consummation of such Change in Control had the option
been exercised immediately prior to such Change in Control. Appropriate
adjustments shall also be made to the exercise price payable per share under
each outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same. To the extent the holders of Common Stock
receive cash consideration in whole or part for their Common Stock in
consummation of the Change in Control, the successor corporation may, in
connection with the assumption of the outstanding options granted pursuant to
the Automatic Option Grant Program, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such transaction.

 

4.7. Remaining Terms. The remaining terms of each option granted pursuant to the
Automatic Option Grant Program shall be the same as the terms in effect for
option grants made pursuant to the Discretionary Option Grant Program.



--------------------------------------------------------------------------------

 

Article 5

 

Miscellaneous Matters

 

5.1. Financing. Unless doing so would not comply with applicable law, the Plan
Administrator may permit any Optionee or Participant to pay the exercise price
for shares subject to an option granted under the Discretionary Option Grant
Program or the purchase price of shares issued under the Stock Issuance Program
by delivering a full-recourse, interest-bearing promissory note secured by the
purchased shares and payable in one or more installments. The Plan
Administrator, after considering the potential adverse tax and accounting
consequences, shall set the remaining terms of the note. In no event may the
maximum credit available to Optionee or Participant exceed the sum of (A) the
aggregate option exercise price or purchase price payable for the purchased
shares (less the par value of those shares) plus (B) any applicable income and
employment withholding tax liability incurred by Optionee or Participant in
connection with the option exercise or share purchase. Prior to permitting the
use of promissory notes as payment under the Plan, the Plan Administrator should
consider the restrictions on doing so imposed by Regulation U.

 

5.2. Tax Withholding.

 

A. The Corporation’s obligation to deliver shares of Common Stock upon the
exercise of options or the issuance or vesting of such shares granted pursuant
to the Plan shall be subject to the satisfaction of all applicable income and
employment tax withholding requirements.

 

B. The Plan Administrator may, in its discretion, provide any or all holders of
Non-Statutory Options or unvested shares of Common Stock issued pursuant to the
Plan (other than the options granted to non-Employee Board member or independent
contractors) with the right to use shares of Common Stock in satisfaction of all
or part of the withholding taxes to which such holders may become subject in
connection with the exercise of their options or the vesting of their shares.
Such right may be provided to any such holder in either or both of the following
formats:

 

(i) Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or the vesting of such shares, a portion of those shares.

 

(ii) Stock Delivery: The election to deliver to the Corporation, at the time the
Non-Statutory Option is exercised or the shares vest, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the option exercise or share vesting triggering the withholding taxes).

 

So as to avoid adverse accounting treatment, the number of shares of Common
Stock that may be withheld for this purpose shall not exceed the minimum number
needed to satisfy the



--------------------------------------------------------------------------------

applicable income and employment tax withholding rules. Shares of Common Stock
used to satisfy withholding tax obligations must have been held for the
requisite period, if any, necessary to avoid a charge to the Corporation’s
earnings for financial reporting purposes.

 

5.3. Share Escrow/Legends. Unvested shares of Common Stock may, in the Plan
Administrator’s discretion, be held in escrow by the Corporation until
Participant’s or Optionee’s interest in such shares vest or may be issued
directly to Participant or Optionee with restrictive legends on the certificates
evidencing the fact that Participant or Optionee does not have a vested right to
them.

 

5.4. Stockholder Rights. The holder of an option shall have no stockholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become the holder of
record of the purchased shares.

 

5.5. Cancellation and Regrant of Options. The Plan Administrator shall have the
authority to effect, at any time and from time to time, with the consent of the
affected option holders, the cancellation of any or all outstanding options
granted pursuant to the Plan and to grant in substitution new options covering
the same or a different number of shares of Common Stock.

 

5.6. Effective Date and Term of the Plan.

 

A. The Plan shall become effective immediately on the Plan Effective Date.
Options may be granted pursuant to the Discretionary Option Grant at any time on
or after the Plan Effective Date, and the initial option grants made pursuant to
the Automatic Option Grant Program may also be made on the Plan Effective Date
to any non-Employee Board members eligible for such grants at that time.
However, no options granted under the Plan may be exercised, and no shares shall
be issued under the Plan, until the Corporation’s stockholders approve the Plan.
If such stockholder approval is not obtained within twelve months after the Plan
Effective Date, then all options previously granted under this Plan shall
terminate and cease to be outstanding, and no further options shall be granted
and no shares shall be issued under the Plan.

 

B. The Plan shall terminate upon the earlier of (i) the expiration of the ten
year period measured from the date the Plan is adopted by the Board or (ii) the
termination of the Plan by the Board. All options and unvested stock issuances
outstanding at the time of the termination of the Plan shall continue in effect
in accordance with the provisions of the documents evidencing those options or
issuances.

 

5.7. Amendment or Termination. The Board shall have complete and exclusive power
and authority to amend or terminate the Plan or any awards made hereunder.
However, no such amendment or termination of the Plan shall adversely affect the
rights and obligations with respect to options or unvested stock issuances at
the time outstanding under the Plan unless Optionee or Participant consents to
such amendment or termination. In addition, certain amendments may require
approval of the Corporation’s stockholders.



--------------------------------------------------------------------------------

 

5.8. Regulatory Approvals.

 

A. The implementation of the Plan, the granting of any options pursuant to the
Plan and the issuance of any shares of Common Stock (i) upon the exercise of any
option or (ii) pursuant to the Stock Issuance Program shall be subject to the
Corporation’s procurement of all approvals and permits required by regulatory
authorities having jurisdiction over the Plan, the options granted, and the
shares of Common Stock issued, pursuant to it.

 

B. No shares of Common Stock or other assets shall be issued or delivered
pursuant to the Plan unless and until there shall have been compliance with all
applicable requirements of applicable securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable pursuant to the Plan, and all applicable listing requirements of
any stock exchange or trading system, including the Nasdaq Stock Market, on
which Common Stock is then traded. No shares of Common Stock shall be issued or
delivered pursuant to the Plan if doing so would violate any internal policies
of the Corporation.

 

5.9. No Employment or Service Rights. Nothing in the Plan shall confer upon
Optionee or Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining such
person) or of Optionee or Participant, which rights are hereby expressly
reserved by each, to terminate such person’s Service at any time for any reason,
with or without cause.

 

5.10. No Restraint. Neither the grant of options nor the issuance of Common
Stock under the Plan shall affect the right of the Corporation to undertake any
corporate action.

 

5.11. Use of Proceeds. Any cash proceeds received by the Corporation from the
sale of shares of Common Stock pursuant to the Plan shall be used for any
corporate purpose.

 

5.12. California Blue Sky Provisions. If the Common Stock is not exempt from
California securities laws, the following provisions shall apply to any sale of
Common Stock or any option granted to an individual who is eligible to receive
such grant pursuant to the Plan who resides in the State of California.

 

A. Option Grant Program.

 

(i) The exercise price per share shall be fixed by the Plan Administrator in
accordance with the following provisions:

 

(a) The exercise price per share applicable to each option shall not be less
than 85% of the Fair Market Value per share of Common Stock on the date the
option is granted.



--------------------------------------------------------------------------------

 

(b) If the person to whom the option is granted is a 10% Stockholder, then the
exercise price per share shall not be less than 110% of the Fair Market Value
per share of Common Stock on the date the option is granted.

 

(ii) The Plan Administrator may not impose a vesting schedule upon any option
grant or the shares of Common Stock subject to that option which is more
restrictive than 20% per year vesting, with the initial vesting to occur not
later than one year after the option grant date. However, such limitation shall
not apply to any option grants made to individuals who are officers, directors
or independent contractors of the Corporation.

 

(iii) Unless Optionee’s Service is terminated for Misconduct (in which case the
option shall terminate immediately), the option (to the extent it is vested and
exercisable at that the time Optionee’s Service ceases) must remain exercisable,
following Optionee’s termination of Service, for at least (a) six months if
Optionee’s Service terminates due to death or Permanent Disability or (b) thirty
days in all other cases.

 

B. Stock Issuance Program.

 

(i) The Plan Administrator may not impose a vesting schedule upon any stock
issuance effected under the Stock Issuance Program which is more restrictive
than 20% per year vesting, with initial vesting to occur not later than one year
after the issuance date. Such limitation shall not apply to any Common Stock
issuances made to the officers, directors or independent contractors of the
Corporation.

 

(ii) The purchase price per share for shares issued under the Stock Issuance
Program shall be fixed by the Plan Administrator but shall not be less than 85%
of the Fair Market Value per share of Common Stock on the issue date. However,
the purchase price per share of Common Stock issued to a 10% Stockholder shall
not be less than 100% of such Fair Market Value.

 

C. Repurchase Rights. To the extent specified in a stock purchase agreement or
stock issuance agreement, the Corporation and/or its stockholders shall have the
right to repurchase any or all of the unvested shares of Common Stock held by an
Optionee or Participant when such person’s Service ceases. However, except with
respect to grants to officers, directors, and independent contractors of the
Corporation, the repurchase right must satisfy the following conditions:

 

(i) The Corporation’s right to repurchase the unvested shares of Common Stock
must lapse at the rate of at least 20% per year over five years from the date
the option was granted pursuant to the Discretionary Option Grant Program or the
shares were issued pursuant to the Stock Issuance Program.

 

(ii) The Corporation’s repurchase right must be exercised within ninety days of
the date that Service ceased (or the date the shares were purchased, if later).



--------------------------------------------------------------------------------

 

(iii) The purchase price must be paid in the form of cash or cancellation of the
purchase money indebtedness for the shares of Common Stock.

 

D. Information Requirements. Annually, the Corporation shall deliver or cause to
be delivered to each Optionee or Participant, no later than such information is
delivered to the Corporation’s security holders, one of the following:

 

(i) The Corporation’s annual report to security holders containing the
information required by Rule 14a-3(b) under the Exchange Act for its latest
fiscal year;

 

(ii) The Corporation’s annual report on Form 10-K for its latest fiscal year;

 

(iii) The Corporation’s latest prospectus filed pursuant to 424(b) under the
1933 Act that contains audited financial statements for the latest fiscal year,
provided that the financial statements are not incorporated by reference from
another filing, and provided further that such prospectus contains substantially
the information required by Rule 14a-3(b); or

 

(iv) The Corporation’s effective Exchange Act registration statement containing
audited financial statements for the latest fiscal year.



--------------------------------------------------------------------------------

 

Appendix

 

The following definitions shall be in effect under the Plan:

 

A. Automatic Option Grant Program shall mean the automatic option grant program
in effect under Article 4 of the Plan.

 

B. Board shall mean the Corporation’s Board of Directors.

 

C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

 

(i) a merger, consolidation or other reorganization unless securities
representing more than 50% of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Corporation’s outstanding voting securities
immediately prior to such transaction;

 

(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets; or

 

(iii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act)
of securities possessing more than 50% of the total combined voting power of the
Corporation’s outstanding securities pursuant to a tender or exchange offer made
directly to the Corporation’s stockholders.

 

D. Code shall mean the Internal Revenue Code of 1986, as amended.

 

E. Common Stock shall mean the Corporation’s common stock.

 

F. Corporation shall mean Irvine Sensors Corporation, a Delaware corporation, or
the successor to all or substantially all of the assets or voting stock of
Irvine Sensors Corporation which has assumed the Plan.

 

G. Discretionary Option Grant Program shall mean the discretionary option grant
program in effect under Article 2 of the Plan.

 

H. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

I. Exchange Act shall mean the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

J. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with the applicable option documentation.

 

K. Expiration Date shall mean the close of business at the Corporation’s
headquarters on the date the option expires as set forth in Optionee’s Notice of
Stock Option Grant.

 

L. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i) If the Common Stock is at the time traded on the Nasdaq Stock Market, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq Stock Market and published in
The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

 

(ii) If the Common Stock is at the time listed on any stock exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the stock exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

 

(iii) If the Common Stock is at the time neither listed on any stock exchange or
the Nasdaq Stock Market, then the Fair Market Value shall be determined by the
Plan Administrator after taking into account such factors as the Plan
Administrator shall deem appropriate but shall be determined without regard to
any restrictions other than a restriction which, by its term, will never lapse.

 

(iv) For purposes of same day sales, the Fair Market Value shall be deemed to be
the amount per share for which the shares of Common Stock were sold.

 

M. Incentive Option shall mean an option that satisfies the requirements of Code
Section 422.

 

N. Involuntary Termination shall mean:

 

(i) such individual’s involuntary dismissal or discharge by the Corporation (or
any Parent or Subsidiary) for reasons other than Misconduct, or

 

(ii) such individual’s voluntary resignation within 60 days following (a) a
change in his or her position with the Corporation (or any Parent or Subsidiary)
which materially reduces his or her duties and responsibilities, (b) a reduction
in his or her base salary by more than 15%, unless the base salaries of all
similarly situated individuals are reduced by the



--------------------------------------------------------------------------------

Corporation (or any Parent or Subsidiary) employing the individual or (c) a
relocation of such individual’s place of employment by more than fifty miles if
such change, reduction or relocation is effected without the individual’s
written consent.

 

O. Misconduct shall mean (i) the commission of any act of fraud, embezzlement or
dishonesty by Optionee or Participant, (ii) any unauthorized use or disclosure
by such person of confidential information or trade secrets of the Corporation
(or of any Parent or Subsidiary), or (iii) any other intentional misconduct by
such person adversely affecting the business or affairs of the Corporation (or
any Parent or Subsidiary) in a material manner. However, if the term or concept
has been defined in an employment agreement between the Corporation and Optionee
or Participant, then Misconduct shall have the definition set forth in such
employment agreement. The foregoing definition shall not in any way preclude or
restrict the right of the Corporation (or any Parent or Subsidiary) to discharge
or dismiss any Optionee, Participant or other person in the Service of the
Corporation (or any Parent or Subsidiary) for any other acts or omissions but
such other acts or omissions shall not be deemed, for purposes of the Plan, to
constitute grounds for termination for Misconduct.

 

P. Non-Statutory Option shall mean an option that does not qualify as an
Incentive Option.

 

Q. Optionee shall mean any person to whom an option is granted pursuant to the
Plan.

 

R. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

 

S. Participant shall mean any person who is issued shares of Common Stock under
the Stock Issuance Program.

 

T. Permanent Disability or Permanently Disabled shall mean the inability of
Optionee or Participant to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or has lasted or can be expected to last for a
continuous period of twelve months or more. However, solely for purposes of the
Automatic Option Grant Program, Permanent Disability or Permanently Disabled
shall mean the inability of the non-Employee Board member to perform his or her
usual duties as a director by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve months or more.

 

U. Plan shall mean this Irvine Sensors Corporation 2003 Stock Incentive Plan.



--------------------------------------------------------------------------------

 

V. Plan Administrator shall mean the particular entity, whether the Primary
Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to one or more classes of eligible persons, to the extent such entity is
carrying out its administrative functions under those programs with respect to
the persons under its jurisdiction.

 

W. Plan Effective Date shall mean the date the Corporation’s stockholders
approve the Plan at the 2003 Annual Meeting of Stockholders.

 

X. Primary Committee shall mean the committee comprised of one or more Board
members designated by the Board to administer the Discretionary Option Grant and
Stock Issuance Programs. To obtain the benefits of Rule 16b-3, there must be at
least two members on the Primary Committee and all of the members must be
“non-employee” directors as that term is defined in the Rule or the entire Board
must approve the grant(s). Similarly, to be exempt from the million dollar
compensation deduction limitation of Code Section 162(m), there must be at least
two members on the Primary Committee and all of the members must be “outside
directors” as that term is defined in Code Section 162(m).

 

Y. Proxy Contest shall mean a change in ownership or control of the Corporation
effected through a change in the composition of the Board over a period of 36
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time the Board approved
such election or nomination.

 

Z. Secondary Committee shall mean a committee of one or more Board members
appointed by the Board to administer the Discretionary Option Grant and Stock
Issuance Programs with respect to eligible persons other than Section 16
Insiders.

 

AA. Section 16 Insider shall mean an executive officer or director of the
Corporation or the holder of more than 10% of a registered class of the
Corporation’s equity securities, in each case subject to the short-swing profit
liabilities of Section 16 of the Exchange Act.

 

BB. Service shall mean the performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, a member of
the board of directors or an independent contractor, except to the extent
otherwise specifically provided in the documents evidencing the option grant or
stock issuance.

 

CC. Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and Participant at the time of issuance of shares of Common Stock
under the Stock Issuance Program.



--------------------------------------------------------------------------------

 

DD. Stock Issuance Program shall mean the stock issuance program in effect under
Article 3 of the Plan.

 

EE. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 

FF. 10% Stockholder shall mean the owner of stock (after taking into account the
constructive ownership rules of Section 424(d) of the Code) possessing more than
10% of the total combined voting power of all classes of stock of the
Corporation (or any Parent or Subsidiary).